Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patricia Whitehouse on 01/13/2021.

The application has been amended as follows: 

Claim 1 has been deleted and replaced with:

1. A multi-phase abradable coating comprising: 
a ceramic matrix and a dislocator phase dispersed in the ceramic matrix,
wherein the dispersed dislocator phase comprises zircon and ZrO2,
wherein a portion of the ZrO2 is microcracked,
wherein the ZrO2 is configured such that it is formed near a surface by exposure to post combustion gases.

Claim 5 has been deleted and replaced with:
A coating system on a ceramic matrix composite component comprising:

wherein the multi-phase abradable coating comprises a ceramic matrix and a dislocator phase dispersed in the ceramic matrix,
wherein the dispersed dislocator phase comprises zircon and ZrO2,
wherein a portion of the ZrO2 is microcracked,
wherein the ZrO2 is configured such that it is formed near a surface by exposure to post combustion gases.

Claims 2, 3, 6 and 7 are cancelled.

In claim 9 line 2 “a top coat and a bond coat” has been deleted and replaced with “the top coat and the bond coat”.
In claim 10 line 2 “a top coat” has been deleted and replaced with “the top coat”.
In claim 11 line 2, “a bond coat” has been deleted and replaced with “the bond coat”.

The purpose of this examiner’s amendment is to further define the claims over the prior art as well as to correct some formality issues relating to antecedence. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOODY A LEE JR/Primary Examiner, Art Unit 3745